This was a suit in equity, commenced by the defendants in error, plaintiffs below, against the plaintiff in error, as county treasurer of McClain county, defendant below, for the purpose of enjoining said treasurer from advertising and selling, and from collecting, or attempting to collect, for the years 1911 and 1912, certain taxes levied and assessed against certain property belonging to the Independent Order of Odd Fellows, situated in the city of Purcell, for school, municipal, and county purposes. Upon trial to the court, there was judgment and decree as prayed for, to reverse which this proceeding in error was commenced.
As upon the face of the petition the questions appear to be the same as those passed upon by this court in Thurston, CountyTreas., v. Caldwell et al., ante, 137 P. 683, and there is a stipulation to the effect that the briefs filed in that case shall be considered in this, this case must be controlled by the decision of this court in the other case.
Upon the authority of Thurston, County Treas., v. Caldwell etal., supra, the judgment and decree of the court below are reversed, and the cause remanded, with directions to proceed in accordance with the views of this court as expressed inThurston, County Treas., v. Caldwell et al., supra.
All the Justices concur. *Page 465